     Case 2:20-cv-02293-PKC-CLP Document 31 Filed 07/01/20 Page 1 of 1 PageID #: 780



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 Liberty Mutual Insurance Company., et al.,

                                Plaintiffs,    1: 20-cv-02293

                  - against-                   Notice of Appearance

 Eldar Kadymoff Medical PC, et al.,

                                Defendants.




       Please take notice that Defendants Eldar Kadymoff MD, Dmitry Zhukovski MD, Dana
       Akhmetova DC, Ahmed Hammam PT, Eldar Kadymoff Medical PC, Wakefield
       Chiropractic PC and Lifestyle Rehab PT PC, appear in this action by the undersigned
       attorney and requests the Clerk to note this appearance in this case and to serve all
       notices and other papers in this action at 129 Livingston St., 2nd Fl, Brooklyn, New
       York 11201.




       Dated: Brooklyn, NY

       July 1, 2020                                       By: Nicholas Bowers, Esq.

                                                          _____/s/___________________
                                                                Gary Tsirelman, P.C.
                                                                Attorneys for Defendants
                                                                Named Herein
                                                                129 Livingston Street
                                                                2nd and 3rd Floors
                                                                Brooklyn, NY 11201
                                                                (718)438-1200
